  THE LAW OFFICE OF THOMAS C. SEABAUGH
1 Thomas C. Seabaugh, Esq., SBN 272458 | tseabaugh@seabaughfirm.com
  601 West Fifth Street, Eighth Floor
2 Los Angeles, California 90071
  Telephone: (213) 225-5850
3
  Attorney for Plaintiff
4
5
6
7                          UNITED STATES DISTRICT COURT
8                      EASTERN DISTRICT OF CALIFORNIA
9 JESUS FLORES,                           Case No.: 1:17-cv-01393- JLT
10            Plaintiff,                  PROPOSED ORDER ON JOINT
11      vs.                               STIPULATION REGARDING
                                          REPLY BRIEF DEADLINE AND
12 CITY OF BAKERSFIELD;                   HEARING DATE FOR PENDING
   JOSEPH GALLAND;                        MOTION FOR SUMMARY
13 and DOES 1-10,                         JUDGMENT
                                          (Doc. 41)
14            Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         1                  Case No.: 1:17-CV-01393-JLT
                                   PROPOSED ORDER
1                                     Proposed Order
2          Before the Court is a stipulation among the parties. Having reviewed the
3 parties’ stipulation and accompanying documents, and good cause appearing, the
4 Court ORDERS:
5          1. The optional reply brief is due on November 27, 2019;
6          2. The hearing on the motion for summary judgment is CONTINUED to
7          The hearing date on the pending motion for summary judgment, currently
8 scheduled for November 25, 2019, is continued to December 11, 2019 at 9:30 in the
9 morning. Defendants’ deadline to file a reply brief is continued to November 27,
10 2019.
11
     IT IS SO ORDERED.
12
13     Dated:   November 15, 2019                   /s/ Jennifer L. Thurston
                                              UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                    Case No.: 1:17-CV-01393-JLT
                                       PROPOSED ORDER
